


EXHIBIT 10.4

 

AMENDMENT NUMBER 6 TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NUMBER 6 TO RECEIVABLES PURCHASE AGREEMENT, dated as of
December 22, 2011 (this “Amendment”), is entered into by and among FOUNTAIN CITY
FINANCE, LLC, a Delaware limited liability company (the “Seller”), BANK OF
AMERICA, NATIONAL ASSOCIATION, a national banking association (“Bank of
America”), as a Bank and as the agent (the “Agent”) for the Investors and the
Banks, DST SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Parent
and the Servicer, and each of the parties named on Schedule I hereto as
Originators.  Capitalized terms used and not otherwise defined herein are used
as defined in the Receivables Purchase Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”);

 

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.         Amendments.  Effective as of the Effective Date (as defined
below), the following amendments are made to the Receivables Purchase Agreement:

 

(a)           Clause (i) of the definition of “Dilution Horizon Ratio” in
Section 1.01 of the Receivables Purchase Agreement is hereby amended and
replaced in its entirety with the following:

 

…(i) the Aggregate Outstanding Balance (in each case, on the date of creation)
of all Receivables (excluding Unbilled Receivables) created by the Originators
during the three most recently ended calendar months by …

 

(b)           Clause (i) of the definition of “Loss Horizon Ratio” in
Section 1.01 of the Receivables Purchase Agreement is hereby amended and
replaced in its entirety with the following:

 

…(i) the sum of the Aggregate Outstanding Balance (in each case, at the time of
creation) of all Receivables (excluding Unbilled Receivables) created during the
six most recently ended calendar months by…

 

1

--------------------------------------------------------------------------------


 

(c)           The definition of “Maximum Percentage Factor” in Section 1.01 of
the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“Maximum Percentage Factor” means 100%.

 

(d)           The definition of “Servicer Report” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“Servicer Report” means a Monthly Report.

 

(e)           The definition of “Settlement Date (Capital) in Section 1.01 of
the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“Settlement Date (Capital)” means the second Business Day following the date on
which each Monthly Report is required to be delivered to the Agent hereunder or
such other day as the Seller and the Agent may from time to time mutually agree;
provided, however, that if the Facility Termination Date shall occur, the
Settlement Date (Capital) shall be the date(s) selected by the Agent (it being
understood that the Agent may select such Settlement Date (Capital) to occur as
frequently as daily) or, in the absence of any such selection, the “Settlement
Date (Capital)” shall be each Business Day.

 

(f)            Each of the definitions of “Weekly Report” and “Weekly Reporting
Event” in Section 1.01 of the Receivables Purchase Agreement is hereby deleted
in its entirety.

 

(g)           Section 1.02 of the Receivables Purchase Agreement is hereby
amended (i) to add a clause indication of “(a)” before the first word of the
first sentence “[A]ll”, and (ii) to add a new clause (b) to that Section as
follows:

 

(b)           Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made of Consolidated EBITDA,
Consolidated Funded Indebtedness and Consolidated Interest Expense (including,
without limitation, for purposes of the definitions of “Consolidated Interest
Coverage Ratio”, “Consolidated Leverage Ratio” and “Pro Forma Basis” set forth
in Annex F), (i) after consummation of any Disposition (other than an Excluded
Disposition) (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
and (B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any Acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or Property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 or Annex F, be included to the extent relating
to any period applicable in such calculations and (B) to the extent not retired
in connection with such Acquisition, Indebtedness of the Person or Property
acquired shall be deemed to have been incurred as of the first day of the
applicable period.

 

2

--------------------------------------------------------------------------------


 

(h)           Sections 5.01(r) and 7.01(l), respectively, of the Receivables
Purchase Agreement are hereby amended deleting in its entirety the term “capital
stock” in each place where such term is used and replacing it in each case with
the defined term “Capital Stock”.

 

(i)            Section 5.02 of the Receivables Purchase Agreement is hereby
amended to add new clause (f) as follows:

 

(f)            For each Acquisition of Property that would have contributed 7.5%
or more of Consolidated EBITDA for the preceding four fiscal quarters for which
financial statements have been delivered to the Lenders (had such Property been
acquired on the first day of the relevant period), the Parent shall have
delivered to the Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Acquisition on a Pro Forma Basis there would not have
occurred an Event of Default under Section 7.01(n)(i) or (ii)  as of the most
recent fiscal quarter end with respect to which the Agent has received the
Required Financial Information.

 

(j)            Clause (g)(ii) of Section 6.02 of the Receivables Purchase
Agreement is hereby deleted in its entirety and the alpha-numeric specification
of Clause (g)(i), accordingly, is changed to Clause (g).

 

(k)           Clause (i) of Section 7.01 of the Receivables Purchase Agreement
is hereby amended and restated in its entirety as follows:

 

(i)            The Percentage Factor shall on any Business Day be greater than
the Maximum Percentage as of such date unless the Percentage Factor shall be
reduced to am amount less than or equal to the Maximum Percentage Factor within
two Business Days.

 

(l)            Annex A-2 of the Receivables Purchase Agreement is hereby deleted
in its entirety.

 

(m)          Annex F of the Receivables Purchase Agreement is hereby amended by
adding a new definition of “Acquisition” as follows:

 

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property, or a business unit or product line,
of another Person, whether or not involving a merger or consolidation with such
other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

 

(n)           The definition of “Consolidated EBITDA” in Annex F of the
Receivables Purchase Agreement is hereby amended by adding the following proviso
immediately after the clause “. . . and (ii) extraordinary, unusual and
otherwise non-recurring gains, including gains on Dispositions that are outside
the ordinary course of business” as follows:

 

; provided, for the avoidance of doubt, that in respect of a proposed
Disposition (other than an Excluded Disposition) or Acquisition (including for
purposes of the definitions of “Consolidated Leverage Ratio” and “Consolidated
Interest Coverage Ratio”), calculation of Consolidated EBITDA shall be on a Pro
Forma Basis.

 

3

--------------------------------------------------------------------------------


 

(o)           The last sentence of the definition of “Consolidated Funded
Indebtedness” in Annex F of the Receivables Purchase Agreement is hereby amended
and restated as follows:

 

… For purposes of the calculation of the Consolidated Leverage Ratio,
“Consolidated Funded Indebtedness” shall exclude non-cash obligations of the
Parent and its Subsidiaries incurred in connection with any Permitted
Monetization Transaction; provided, however, that in respect of a proposed
Disposition (other than an Excluded Disposition) or Acquisition (including for
purposes of the definition of “Consolidated Leverage Ratio”), calculation of
Consolidated Funded Indebtedness shall be on a Pro Forma Basis.

 

(p)           The definition of “Consolidated Interest Expense” in Annex F of
the Receivables Purchase Agreement is hereby amended by adding the following
proviso immediately after the clause “. . . in each case as determined in
accordance with GAAP” as follows:

 

; provided, for the avoidance of doubt, that in respect of a proposed
Disposition (other than an Excluded Disposition) or Acquisition (including for
purposes of the definition of “Consolidated Interest Coverage Ratio”),
calculation of Consolidated Interest Expense shall be on a Pro Forma Basis.

 

(q)           Annex F of the Receivables Purchase Agreement is hereby amended by
adding a new definition of “Equity Issuance” as follows:

 

“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class equity securities to any other class of equity securities or (d) any
options or warrants relating to its Capital Stock.  The term “Equity Issuance”
shall not be deemed to include any Disposition.

 

(r)            Annex F of the Receivables Purchase Agreement is hereby amended
by adding a new definition of “Excluded Disposition” as follows:

 

“Excluded Disposition” means, with respect to any Consolidated Party, any
Disposition consisting of (i) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party’s
business, (ii) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party’s business, (iii) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to the Parent, (iv) any
Involuntary Disposition by such Consolidated Party, (v) any Disposition by such
Consolidated Party constituting a Permitted Investment, (vi) if such
Consolidated Party is not the Parent, any sale, lease, license, transfer or
other disposition of Property by such Consolidated Party to any Consolidated
Party that is not the Parent, (vii) any Equity Issuance of Capital Stock of the
Parent and (viii) in the case of West Side Investment Management, Inc. and its
Subsidiaries and Vermont Western Assurance Inc. and its Subsidiaries only, the
sale of securities in the ordinary course of business.

 

4

--------------------------------------------------------------------------------


 

(s)            Annex F of the Receivables Purchase Agreement is hereby amended
by adding a new definition of “Involuntary Disposition” as follows:

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.

 

(t)            Annex F of the Receivables Purchase Agreement is hereby amended
by adding a new definition of “Pro Forma Basis” as follows:

 

“Pro Forma Basis” means, in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four
fiscal quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Agent has received the
Required Financial Information.  As used herein, “transaction” shall mean
(a) any Disposition (other than an Excluded Disposition) or (b) any Acquisition.
In connection with any calculation made under Section 7.01(n)(i) or
(ii) (including without limitation for purposes of calculating Consolidated
EBITDA, Consolidated Funded Indebtedness and Consolidated Interest Expense) upon
giving effect to a transaction on a Pro Forma Basis:

 

(i)            for purposes of any such calculation in respect of any
Disposition, (A) income statement items (whether positive or negative)
attributable to the Person or Property disposed of shall be excluded and (B) any
Indebtedness which is retired in connection with such transaction shall be
excluded and deemed to have been retired as of the first day of the applicable
period; and

 

(ii)           for purposes of any such calculation in respect of any
Acquisition, (A) any Indebtedness incurred or assumed by any Consolidated Party
(including the Person or Property acquired) in connection with such transaction
and any Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (1) shall be deemed to have been incurred as of
the first day of the applicable period and (2) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and (B) income statement items (whether positive
or negative) attributable to the Person or Property acquired shall be included
beginning as of the first day of the applicable period.

 

(u)           Annex F of the Receivables Purchase Agreement is hereby amended by
adding a new definition of “Pro Forma Compliance Certificate” as follows:

 

“Pro Forma Compliance Certificate” means a certificate of a duly authorized
officer of the Parent delivered to the Agent (to the extent required) in
connection with any Acquisition of Property that would have contributed 7.5% or
more of Consolidated EBITDA for the preceding four fiscal quarters for which
financial statements have been

 

5

--------------------------------------------------------------------------------

 

delivered to the Agent (had such Property been acquired on the first day of the
relevant period), as applicable, and containing reasonably detailed
calculations, upon giving effect to the applicable transaction on a Pro Forma
Basis, of the Consolidated Leverage Ratio and the Consolidated Interest Coverage
Ratio as of the most recent fiscal quarter end preceding the date of the
applicable transaction with respect to which the Agent shall have received the
Required Financial Information.

 

(v)           Annex F of the Receivables Purchase Agreement is hereby amended by
adding a new definition of “Required Financial Information” as follows:

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Parent, (a) the financial statements required to be delivered
pursuant to Section 5.01(l)(i) or (ii) for such fiscal period or quarter, and
(b) the Compliance Certificate to be delivered with the financial statements
described in clause (a) above.

 

SECTION 2.         Effective Date.  This Amendment shall become effective as of
the date this Amendment shall have been executed and delivered by a duly
authorized officer of each party hereto (the “Effective Date”).

 

SECTION 3.         Miscellaneous.

 

(a)           References in Receivables Purchase Agreement.  Upon the
effectiveness of this Amendment, each reference in the Receivables Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Receivables Purchase Agreement as
amended hereby, and each reference to the Receivables Purchase Agreement in any
other Transaction Document or any other document, instrument or agreement,
executed and/or delivered in connection with any Transaction Document shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby.

 

(b)           Effect on Receivables Purchase Agreement.  Except as specifically
amended hereby, the Receivables Purchase Agreement shall remain in full force
and effect.  This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.

 

(c)           No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Receivables Purchase Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

 

(d)           Fees and Expenses.  The Seller and DST Systems agree to pay all
costs, fees, and expenses (including, without limitation, reasonable attorneys’
fees and time charges of attorneys) incurred by the Agent and/or the Investor in
connection with the preparation, execution and enforcement of this Amendment.

 

(e)           Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

6

--------------------------------------------------------------------------------


 

(f)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

(g)           Headings.  The descriptive headings of the various sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

(h)           Amendments.  This Amendment may not be amended or otherwise
modified except as provided in the Receivables Purchase Agreement.

 

(i)            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SELLER:

FOUNTAIN CITY FINANCE, LLC

 

 

 

 

 

 

 

By:

/s/Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Treasurer

 

 

 

 

 

 

PARENT:

DST SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

 

SERVICER:

DST SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President and Chief Accounting Officer

 

[Signatures continued on next page]

 

[Signature Page to Amendment 6 to Receivables Purchase Agreement (DST)]

 

--------------------------------------------------------------------------------


 

ORIGINATORS:

DST OUTPUT, LLC

 

DST OUTPUT CENTRAL, LLC

 

DST OUTPUT EAST, LLC

 

DST OUTPUT WEST, LLC

 

DST TECHNOLOGIES, INC.

 

DST STOCK TRANSFER, INC.

 

DST MAILING SERVICES, INC.

 

DST OUTPUT ELECTRONIC SOLUTIONS, INC.

 

DST WORLDWIDE SERVICES, LLC

 

DST RETIREMENT SOLUTIONS, LLC

 

ARGUS HEALTH SYSTEMS, INC.

 

DST DIRECT, LLC

 

DST HEALTH SOLUTIONS, LLC

 

DST GLOBAL SOLUTIONS NORTH AMERICA, LLC

 

ISPACE SOFTWARE TECHNOLOGIES, INC.

 

DST TASS, LLC

 

DST BROKERAGE SOLUTIONS, LLC

 

FINIX PROFESSIONAL SERVICES, LLC

 

CONVERGE SYSTEMS, LLC

 

NEWKIRK PRODUCTS, INC.

 

LTM PUBLISHING, INC.

 

MCKAY HOCHMAN CO., INC.

 

THIRD PARTY EDUCATIONAL SYSTEMS, INC.

 

CFG OUTPUT LLC

 

DST HEALTHCARE HOLDINGS, INC.

 

 

 

 

 

By:

/s/Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

[Signatures continued on next page]

 

[Signature Page to Amendment 6 to Receivables Purchase Agreement (DST)]

 

--------------------------------------------------------------------------------


 

AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

 

 

By:

/s/Jeremy Grubb

 

 

Name:

Jeremy Grubb

 

 

Title:

Vice President

 

 

 

 

 

 

BANK:

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/Jeremy Grubb

 

 

Name:

Jeremy Grubb

 

 

Title:

Vice President

 

[End of Signatures]

 

[Signature Page to Amendment 6 to Receivables Purchase Agreement (DST)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Originators:

 

 

 

DST Systems, Inc.

 

 

 

DST Output, LLC

 

 

 

DST Output Central, LLC

 

 

 

DST Output East, LLC

 

 

 

DST Output West, LLC

 

 

 

DST Technologies, Inc.

 

 

 

DST Stock Transfer, Inc.

 

 

 

DST Mailing Services, Inc.

 

 

 

DST Output Electronic Solutions, Inc.

 

 

 

DST Worldwide Services, LLC

 

 

 

DST Retirement Solutions, LLC

 

 

 

Argus Health Systems, Inc.

 

 

 

DST Direct, LLC

 

 

 

DST Health Solutions, LLC

 

 

 

DST Global Solutions North America, LLC

 

 

 

iSpace Software Technologies, Inc.

 

 

 

DST TASS, LLC

 

 

 

DST Brokerage Solutions, LLC

 

 

 

Finix Professional Services, LLC

 

 

 

Converge Systems, LLC

 

 

 

Newkirk Products, Inc.

 

 

 

LTM Publishing, Inc.

 

 

 

McKay Hochman Co., Inc.

 

Schedule I-1

--------------------------------------------------------------------------------


 

 

Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial
Technologies)

 

 

 

CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC)

 

 

 

DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.)

 

Schedule I-2

--------------------------------------------------------------------------------
